Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  the phrase "extending form the body portion" (line 8) should be replaced by -- extending from the body portion --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al., US 4,257,839.
Regarding Claim 4, Yoshida et al. disclose a slide fastener-attached product comprising: a pair of element members, wherein each element member includes a plurality of independent elements 11 attached to one connecting member (see an annotated figure 8 below, hereinafter "AF8") at regular intervals (each row of independent elements 11 define each element member to read on a pair of element members); a slider (inherent feature for a slide fastener as 
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).


    PNG
    media_image1.png
    511
    768
    media_image1.png
    Greyscale


Regarding Claim 6, Yoshida et al. disclose the slide fastener-attached product according to claim 4, wherein: a position that the sewn portion for fixing (52) pierces the fastener attached member (51) is apart from the element (11) of the element member to be inside of the element attaching edge portion (AF8) in a width direction of the element member (see AF8). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US 4,257,839 in view of Segawa et al., US pub 2005/0235466.
Regarding Claim 21, Yoshida et al. disclose the slide fastener-attached product according to claim 4. Yoshida et al. do not explicitly disclose wherein the element attaching edge portion of the fastener attached member is formed by folding a side edge part of the fastener attached member in the width direction of the element member.
Segawa et al. teach a slide fastener wherein the element attaching edge portion (4) of the fastener attached member (2) is formed by folding (figure 3) a . 
Allowable Subject Matter
Claims 1 - 3 and 7 - 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a slide fastener-attached product wherein each of the sewn portions for fixing (15) pierces the respective element attaching edge portion (2) in combination with the other structural elements of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
Claims 1 - 3 and 7 - 14 are allowable. The restriction requirement among species 1 - 4, as set forth in the Office action mailed on July 16, 2020, has been The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 16, 2020 is partially withdrawn.  Claims 12 and 14, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 20 and 22, directed to non-elected species are not withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. The amended claims to further define one connecting member for the independent elements to attach to at regular intervals .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/Robert Sandy/          Primary Examiner, Art Unit 3677